Title: To James Madison from William Short, 17 November 1789
From: Short, William
To: Madison, James


Dear sir
Paris Nov. 17. 1789
I recieved some time ago by Mr. James the letter of introduction you had given him for me. I hope I need not tell you how readily I am disposed at all times to do whatever may be agreeable to you—& particularly with how much pleasure I should have rendered any services in my power to Mr. James, had he remained here—the confusion & disorder which prevailed in Paris during the few days of his stay induced him to leave it for London—since that I have not heard of him—the disorder of those days was occasioned by the desire to bring the King & Royal family to Paris—that event having taken place has since left us undisturbed except in one instance, where a mob rose & killed a baker under pretence of his concealing bread. These riots as well as those wch: preceded them were occasioned probably by those who wished to carry certain measures by frightening those from whom opposition might be expected—the scarcity of bread renders the people of an humour proper for being thus used—it is suspected therefore & with some reason that measures are frequently taken by the designing for rendering bread scarce in order to exasperate the people—they are made to believe that this scarcity is occasioned by the Clergy & noblesse—& of course are disposed to proceed with such violence against those two orders, that they are glad to capitulate for the security of their persons in abandoning the rest—these means are not the most warrantable, but the end which has been & will be produced by them is beyond all calculation. This Kingdom is not only to be governed in future by equal laws made by representatives legally chosen, but all the hereditary & dignified orders are abolished—& the nation from being the most corrupted & ill-governed in Europe finds itself now in a situation to undertake the work of a constitution, ab ovo. That situation together with the mass of information existing in the national assembly give every reason to hope that the constitution about to be made will be the best that any nation in Europe has enjoyed. I take it for granted that you have always seen the proceedings of this assembly which have been regularly sent to Mr. Jay. After their translation to Paris it was apprehended the provinces would reclaim against their staying in the capital where it was apprehended their deliberations would be too much under the influence of the people of Paris—the event has turned out otherwise; & most of the provinces have sent addresses of congratulation & adhesion. The privileged orders of the clergy & noblesse seemed to have given up resistance—but a decree of the assembly some days ago having tended to the suppression of the Parliaments also, two of these courts have shewn a disposition to excite opposition—the Parliament of Rouen was the first—the King immediately denounced them to the assembly, who afterwards withdrew the prosecution they had begun, the Parliament sending its excuse & the King interceding for them—whilst this was performing the Parliament of Metz made a decree of resistance still more formal under pretence of the King not being free. The King denounced their decree to the assembly, & the day before yesterday it was resolved that the members of the Parliament who had signed the decree shd. be called to the bar of the house—it is to be observed that these Parliaments are unsupported by the people whilst they declare resistance to the King & national assembly; of course nothing is to be apprehended from them & particularly as the Parliament of Paris have shewn the most implicit submission to the decree. On the whole it is not difficult to decide that the political revolution will go on with little opposition—as to that of their finances you must judge of their situation from the memorial of the Minister which will be inclosed to Mr. Jay. For my part I fear they will be long unsettled notwithstanding the immense resources of the country.
We have heard here of the changes which have taken place in the offices of the Union—& among the rest that Mr. Jay is no longer secretary for foreign affairs—still I continue to address him my letters. There is a report also that Mr. Jefferson is named his successor. The last letter from that office was so long ago as June—of course we know nothing here of what is going on, except by the way of newspapers, & now & then private letters. I hope if this letter should find you at New York you will be so good as to give me a sketch of the proceedings of the late Congress—I have heard they were to rise the 1st. of October. You will probably have seen Mr. Jefferson before you recieve this letter—of course it is useless to tell you that he left Cowes for America on the 22d of October. I some time ago recieved through Mr. Jefferson, a request from Colo. H. Lee to dispose of an interest in some land in which you were associated—it has been impossible to get to do any thing in this business, nor do I think it probable that any thing can be done in it for some time—I will thank you to mention this to Colo. Lee, & at the same time that it will give me great pleasure to act for him in this matter shd. an opportunity be found. I am with sincerity my dear Sir Your friend & servant
W Short
P. S. Your arguments in congress on the subject of titles gave great pleasure to your friends here—they have changed also here the title of the King to be prefixed to the laws &, in the course of a debate on titles one of the members said “Une fausse grandeur a besoin de titres qui souvent ne lui servent pas à grande [sic] chose; une grandeur reelle n’a besoin que d’elle même. Voyez ces Americains qui dans un monde nouveau, ont crée vraiment un autre monde; ils ne dedaignent pas seulement les titres, ils les ont abolis par les decrets dont la gloire ne le sera jamais. Chez eux le Congrès, s’appelle le Congrès, Washington, Washington, Franklin, Benjamin Franklin, & tous les titres ne paroissant que les ridicules ou des puerilités auprès de ces glorieux noms.” The United States are constantly quoted & are authority in the national assembly. It was lately printed here that Congress had voted to the President the title of Highness &c. Several members spoke to me on the subject with real concern—for answer I shewed them your arguments on the subject & the address of the House of Representatives to the President.
